DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 6/18/2021 was considered by the examiner.
Drawings
Figures 5 and 6 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Applicant discloses that Figs. 5-6 describe a “general startup method of a Francis turbine” (see description of drawings).  Since Applicant describes this a how one of ordinary skill in the art would generally start a Francis turbine it is proper to label them as prior art.
Claim Objections
Claims 1 and 3 are objected to because of the following informalities: the claims recite “the the rotation” in the second to last paragraph of each claim.  Please delete the double recitation.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 3 are unclear in that they recite “wherein the first opening is an opening that is half or less than the no-load opening”.  It is unclear what is meant by the claim language, either: 1) the first opening is 50% or less than 50% of the no-load opening or 2) the first opening is between 50% and the no-load opening”.  
Claim 2 is unclear for its dependence from claim 1.  During an interview, claim 2 was flagged as being potentially unclear for the recitation of “30% or more of the rated rotation speed”; the Office now withdraws its concerns.  No correction to claim 2’s recitation is required.


Allowable Subject Matter
Claims 1 and 3 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding claim 1, Kerensky US 3236498 discloses a startup method (Fig. 4) of a Francis turbine (Figs. 1-2) comprising a guide vane (18) capable of regulating a flow rate of water to be guided to a 5runner (10), the startup method comprising: 
a first rotation-speed increasing step  in which a rotation speed of the runner is increased by opening the guide vane at a first opening (Fig. 4, between time interval A and B); 
a second rotation-speed increasing step in which the 10increase in the rotation speed of the runner is accelerated by opening the guide vane at a second opening that is larger than the first opening after the first rotation-speed increasing step (Fig. 4, between time interval C and D).
However, it does not teach a rotation-speed regulating step in which the rotation 15speed of the runner is regulated to a rated rotation speed by opening the guide vane at a no-load opening after the second rotation-speed increasing step, wherein the first opening is an opening that is half or less than the no-load opening.
Applicant’s admitted prior art (Fig. 5 and [0049]) states that:
Generally, upon startup of the Francis turbine 1, as shown in Fig. 5, the inlet valve 22 is opened to start inflow of water into the casing 3 (at a time T1'). Then, the guide vanes 5 are opened at the startup opening G2 to increase the rotation speed N of the runner 6 (from a time T2' to a time T3'). Thereafter, when the rotation speed N of the runner 6 has reached a predetermined rotation speed, the opening of the guide vanes 5 is decreased down to the no-load opening G3 to regulate the rotation speed N of the runner 6 to the rated rotation speed N0 (from a time T4' to a time T5'). 
Thus, it would have been obvious to one of ordinary skill in the art to modify the startup method as taught by Kerensky by including a rotation-speed regulating step in which the rotation speed of the runner is regulated to a rated rotation speed by opening the guide vane at a no-load opening after the second rotation-speed increasing step as taught by Applicant’s admitted prior art in order to regulate the rotation speed N of the runner to the rated rotation speed.
However, the combination does not teach that the first opening is an opening that is half or less than the no-load opening.  The prior art is silent regarding any ratio among the opening of the guide vanes between a first opening and a no-load opening.  To optimize the ratio would first require the art to recognize the ratio as a result-effective variable.  Since the prior art is silent, the Office is unable to show the ratio as a result-effective variable.  For this reason the claim is allowable.
Claim 2 is allowable for its dependence from claim 1.
Claim 3 is allowable for the same reason as claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hartland US 3237563 for a Francis turbine startup process.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN O PETERS whose telephone number is (571)272-2662. The examiner can normally be reached M-F, 12:00pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN O. PETERS
Examiner
Art Unit 3745



/BRIAN O PETERS/Examiner, Art Unit 3745